UNITED STATES DlSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JEAN PAUL GAMARRA, )
)
plaintiff ) case 1~16-¢\/-01367
§ Assigned To : Unassigned
V~ ) Assign_ care ; <5/29/2016
BARACK HUSSEIN GBAMA, ) Description: Pro Se Gen. Civil (F Deck)
)
Defendant. )

MEMORANDUM OPINION

The Court has reviewed plaintiff‘ s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claims being asserted, sufficient

to prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

The Court finds that the complaint is incomprehensible. lt does not appear to state the
grounds upon which this court’s jurisdiction depends, or a statement of a cognizable claim

showing plaintiff s entitlement to relief, or a demand for relief. As drafted, the complaint fails to

 

comply with Rule S(a) and therefore it will be dismissed. An Order consistent with this

Memorandum Opinion is issued separately.

DATE; é/; .¢/,[ 

United States District Jud